ORDER

PER CURIAM.
A jury in St. Charles County convicted appellant, Randall Nethery, of burglary, forcible rape and forcible sodomy. The trial court sentenced appellant, after having found him to be a class X offender, to serve life for the offense of burglary, life for the offense of forcible rape, and life for the offense of forcible sodomy, with the sentences to run consecutively.
We have reviewed the appellant’s points of error and the record and find that an extended opinion would have no precedential value. The judgment is affirmed in accordance with Rule 30.25(b).